Order entered September 15, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01104-CV

                            IN THE INTEREST OF A.L.S., CHILD

                           On Appeal from the 196th District Court
                                   Hunt County, Texas
                               Trial Court Cause No. 79,649

                                             ORDER
       Before the Court is appellant’s September 12, 2014 motion to review the trial court’s

order sustaining the contest to his affidavit of indigence. Pursuant to rule of appellate procedure

20.1(j)(3), the trial court clerk and court reporter must file, within three days after the motion is

filed, their respective records from the indigence hearing.       See TEX. R. APP. P. 20.1(j)(3).

       Accordingly, we ORDER Stacey Landrum, Hunt County District Clerk, to file a

supplemental clerk’s record, by SEPTEMBER 17, 2014, containing: (1) appellant’s affidavit of

indigence; (2) the contest to the affidavit; and (3) the trial court’s order sustaining the contest.

We further ORDER Becky Wheeler, Official Court Reporter for the 196th Judicial District

Court of Hunt County, Texas, or Cher Perry, Official Court Reporter for the County Court at

Law No. 1, to file the reporter’s record from the hearing on the contest to appellant’s affidavit of

indigence held on September 11, 2014.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Presiding Judge of the 196th Judicial District Court of Hunt County, Texas,

Presiding Judge of the County Court at Law No. 1, Stacey Landrum, Becky Wheeler, Cher Perry,

appellant, and counsel for appellee.

                                                   /s/    CRAIG STODDART
                                                          JUSTICE